Filed 11/15/21 P. v. Alvarados CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B311609
                                                         (Super. Ct. No. F325854001)
      Plaintiff and Respondent,                           (San Luis Obispo County)

 v.

 MARCOS A. ALVARADOS,

      Defendant and Appellant.


            Marcos A. Alvarados appeals from the judgment
extending his state hospital commitment pursuant to Penal Code
section 1026.5.1 He contends the evidence was insufficient to
support a finding necessary for the extension. We affirm.
          FACTUAL AND PROCEDURAL HISTORY
            In 2004, Alvarados was found not guilty by reason of
insanity (NGI). The trial court granted a petition for
commitment (§ 1026, subd. (b)), and ordered Alvarados


         1   Further unspecified statutory references are to the Penal
Code.
committed to the State Department of State Hospitals. His
maximum term of commitment was set to expire in March 2021.
             In November 2020, the prosecution petitioned to
extend Alvarados’s commitment. (§ 1026.5, subd. (b).) At the
hearing, psychologist Dr. Nikkie Rodriguez opined that Alvarados
suffered from schizophrenia. She based her opinions on
Alvarados’s hospital records, interdisciplinary notes, consultation
with his treatment team, and an interview with him. She
testified that Alvarados had a “long history of chronic mental
illness” with hospital records dating back to 2002. He had
previously received treatment for schizophrenia.
             Dr. Rodriguez opined that Alvarados continued to
represent a substantial danger of harm to others. She based her
opinion on Alvarados’s “documented history of violence” related to
his psychiatric symptoms. She found him to “still be impaired by
the symptoms . . . that were present at the time of the crime.”
Moreover, she stated that he presented several “risk factors”
including his lack of a relapse prevention plan, his lack of insight
into his mental illness or the need for treatment, and his
“marginal participation” in treatment groups. She said that he
needed to gain insight into his mental illness and to recognize
“what some of his signs of decompensation are so that he may
intervene and act appropriately, respond appropriately, so that
he doesn’t decompensate into a state that would lead him to
become violent.” She opined that he met the criteria for
continued treatment pursuant to section 1026.5, subdivision (b).
             The court granted the petition extending Alvarados’s
commitment for two years (§ 1026.5, subd. (b)(1)). The court
noted that although Alvarados “does seem as though he’s doing
well in the hospital setting, . . . Dr. Rodriguez’s testimony is that




                                 2
he still had the symptoms when she interviewed him, and also
those symptoms were the same as the symptoms that he
experienced when he committed the last offense and perhaps the
other offenses.” The court observed that Alvarados had “several
1026s in different cases.” The court also noted that Alvarados did
not have a relapse plan and no insight into his mental illness.
Under these circumstances, the court found that he represented a
substantial danger to others based on his disorder.
                            DISCUSSION
             Alvarados contends the trial court erred in extending
his commitment because the evidence was insufficient to show
that he had serious difficulty controlling his behavior. We
disagree.
             A person committed to a state hospital after being
found NGI may be kept in custody no longer than the maximum
term of imprisonment for the underlying offense. (§ 1026.5, subd.
(a)(1).) An NGI commitment may be extended beyond this period
in two-year increments when “by reason of a mental disease,
defect, or disorder” the defendant “represents a substantial
danger of physical harm to others.” (§ 1026.5, subd. (b)(1).) The
People must prove that as a result of the mental disease, defect
or disorder, the defendant had, “at the very least, serious
difficulty controlling his potentially dangerous behavior.” (People
v. Zapisek (2007) 147 Cal.App.4th 1151, 1165 (Zapisek); see also
People v. Galindo (2006) 142 Cal.App.4th 531, 537 (Galindo).) A
single psychiatric opinion that an individual is dangerous
because of a mental disorder constitutes substantial evidence to
support an extension of the defendant’s commitment under
section 1026.5. (Zapisek, supra, 147 Cal.App.4th at p. 1165.)




                                3
             We review the trial court’s order extending an NGI
commitment for substantial evidence. We review the record in
the light most favorable to the extension order to determine
whether any rational trier of fact could have found the
requirements of section 1026.5, subd. (b)(1) beyond a reasonable
doubt. (Zapisek, supra, 147 Cal.App.4th at p. 1165.)
             Here, substantial evidence supports the finding that
Alvarados had serious difficulty controlling his behavior as a
result of his mental illness. Dr. Rodriguez testified that
Alvarados has a history of violence related to his symptoms, and
that he previously received treatment for those symptoms.
Although Alvarados did not engage in violent conduct in the past
two years in the hospital setting, he was still exhibiting the
symptoms that were present at the time of his crime. Dr.
Rodriguez also testified that there were other risk factors,
including that he did not have a relapse prevention plan, he did
not have insight into his mental illness or the need for treatment,
and only “marginal[ly]” participated in treatment groups. The
prosecution need only show that “the defendant’s ‘impairment [is]
serious, not absolute.’” (People v. Kendrid (2012) 205 Cal.App.4th
1360, 1370 (Kendrid), citing to People v. Williams (2003) 31
Cal.4th 757, 773.) “‘[T]here may be “considerable overlap
between a . . . defective understanding or appreciation and . . .
[an] ability to control . . . behavior.” [Citation.]’ [Citation.]”
(Kendrid, at p. 1370.)
             Under similar circumstances, in People v. Williams
(2015) 242 Cal.App.4th 861, 875, the Court of Appeal upheld the
order extending the defendant’s commitment because substantial
evidence supported a finding that the defendant had serious
difficulty controlling his behavior. There the evidence showed




                                4
that the defendant had no relapse prevention plan and had a
prior history of violence. (Ibid.) Although the defendant did not
behave violently since his hospitalization, his prior violent
behavior was connected to his substance abuse, which he was not
able to engage in while hospitalized. Given his lack of a relapse
prevention plan, the evidence showed there was a “strong
possibility defendant would fail to control his behavior if
released.” (Ibid.)
             Similarly, in Kendrid, supra, 205 Cal.App.4th at page
1370, the Court of Appeal upheld a commitment extension where
the evidence showed that the defendant exhibited symptoms of
predatory behavior, lacked insight into his behaviors that led to
violence, and had a long history of violence. Although the
defendant was able to control his behavior in a highly structured
environment, the evidence suggested that he was “not able to
control his dangerous behavior in an unsupervised setting and
his dangerous behavior w[ould] reoccur if he [was] released from
a controlled environment.” (Ibid.)
             Alvarados relies upon Galindo, supra, 142
Cal.App.4th 531, to argue that reversal is required because “there
was no evidence that appellant lacked such control.” Galindo is
distinguishable. There, the trial court extended an NGI
commitment of a defendant who was diagnosed with bipolar
disorder without a finding (express or implied) that the defendant
had serious difficulty controlling his behavior. Finding the error
to be prejudicial, the court noted that there was “abundant
evidence that defendant’s behavior was dangerous and that he
did not, in fact, control it. . . . [T]he fact he did not control his
behavior does not prove that he was unable to do so, thus making
him ‘dangerous beyond [his] control.’ [Citation.]” (Id. at p. 539.)




                                 5
Remand was therefore necessary to allow the issue of control to
be determined. (Ibid.)
             Here, remand is unnecessary because substantial
evidence supports a finding that Alvarados had serious difficulty
controlling his behavior. The evidence showed that Alvarados
exhibited the same symptoms as when he committed his last
offense and that he had no relapse prevention plan or insight into
his illness, without which there was risk that he would
“decompensate into a state that would lead him to become
violent.”
                         DISPOSITION
             The judgment (order extending Alvarados’s
commitment) is affirmed.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             GILBERT, P. J.




             YEGAN, J.




                                6
                   Barry T. LaBarbera, Judge

           Superior Court County of San Luis Obispo

                ______________________________


            Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Paul M. Roadarmel, Jr. and Eric J.
Kohm, Deputy Attorneys General, for Plaintiff and Respondent.